 1   John R. Parker (State Bar No. 127930)
     CUTTER LAW, P.C.,
 2   401 Watt Avenue
     Sacramento, California 95864
 3
     Telephone:    (888) 285-3333
 4   Facsimile:    (916) 588-9330
     E-Mail:       jparker@cutterlaw.com
 5
     Arash S. Khosrowshahi (State Bar No.: 293246)
 6   LIBERTY MAN LAW
     1010 F Street, Suite 300
 7   Sacramento, California 95814
 8   Telephone:     (916) 573-0469
     Facsimile:     (866) 700-0787
 9   E-Mail:        libertymanlaw@gmail.com

10     Attorneys for Plaintiffs
       TINA TENNYSON,
11     DOMINIC HAYNES-TENNYSON, and
       DEVON TENNYSON
12

13
                                               UNITED STATES DISTRICT COURT
14
                                             EASTERN DISTRICT OF CALIFORNIA
15
                                                        SACRAMENTO DIVISION
16
     TINA TENNYSON,                                                              Case No.
17   DOMINIC HAYNES-TENNYSON, and
     DEVON TENNYSON                                                              COMPLAINT FOR VIOLATION OF
18                                                                               CIVIL AND CONSTITUTIONAL RIGHTS
                    Plaintiffs,
19   vs.                                                                         DEMAND FOR JURY TRIAL
20   COUNTY OF SACRAMENTO, SACRAMENTO
     COUNTY SHERIFF’S DEPARTMENT, SCOTT
21
     JONES, and DOES 1 to 100,
22                  Defendants.
23

24

25

26
27

28
                                                                             1
30
                                                       COMPLAINT; DEMAND FOR JURY TRIAL
31               Tennyson, et al. v. City of Ceres, et al., United States District Court, Eastern District of California, Case No. __________
 1                                                              INTRODUCTION

 2          This action involves injuries and constitutional violations committed against Plaintiffs TINA

 3   TENNYSON, DOMINIC HAYNES-TENNYSON, and DEVON TENNYSON (collectively “Plaintiffs”),

 4   by Defendant law enforcement officers DOES 1 to 100 employed by Defendants COUNTY OF

 5   SACRAMENTO, SACRAMENTO COUNTY SHERIFF’S DEPARTMENT, and Sheriff SCOTT

 6   JONES (collectively “Defendants”).

 7                                                      JURISDICTION & VENUE

 8          1.       This Court has jurisdiction over the claims asserted herein pursuant to 28 U.S.C. § 1331

 9   (in that they arise under the United States Constitution); 28 U.S.C. § 1343(a)(3) (in that the action is

10   brought to address deprivations, under color of state authority, of rights, privileges, and immunities

11   secured by the United States Constitution). This Court has supplemental jurisdiction of the state law

12   claims under 28 U.S.C. § 1367.

13          2.       Venue is proper in the United State District Court for the Eastern District of California

14   pursuant to 28 U.S.C. § 1391(b) because Defendants are located in the Eastern District of California and

15   because many of the acts and/or omissions described herein occurred in the Eastern District of California.

16                                                                EXHAUSTION

17          3.       Plaintiffs each filed a government claim with the COUNTY OF SACRAMENTO

18   regarding the claims asserted herein on or about August 16, 2018. (Attached as Exhibit A are true and

19   correct copies of the government claims for each of the Plaintiffs.) Each government claim was rejected

20   on or about August 27, 2018, with the rejection notices served on or about September 10, 2018.

21   (Attached as Exhibit B are true and correct copies of the rejection notices for each of the Plaintiffs).

22                                                                     PARTIES

23          4.       Plaintiff TINA TENNYSON (“TINA TENNYSON”) is, and at all times relevant herein

24   was, a resident of the State of California, County of Sacramento. At all times stated herein, TINA

25   TENNYSON shared a close relationship and special bond with her sons, Plaintiffs DOMINIC HAYNES-

26   TENNYSON and DEVON TENNYSON, and their relationship presupposed deep attachments,
27   commitments, and distinctively personal aspects of their lives.

28          5.       Plaintiff DOMINIC HAYNES-TENNYSON (“DOMINIC HAYNES-TENNYSON”) is,
                                                  2
30
                                                        COMPLAINT; DEMAND FOR JURY TRIAL
31                Tennyson, et al. v. City of Ceres, et al., United States District Court, Eastern District of California, Case No. __________
 1   and at all times relevant herein was, a resident of the State of California, County of Sacramento. At all

 2   times stated herein, DOMINIC HAYNES-TENNYSON shared a close relationship and special bond with

 3   his mother TINA TENNYSON and his brother Plaintiff DEVON TENNYSON, and their relationship

 4   presupposed deep attachments, commitments, and distinctively personal aspects of their lives.

 5            6.       Plaintiff DEVON TENNYSON (“DEVON TENNYSON”) is, and at all times relevant

 6   herein was, a resident of the State of California, County of Sacramento. At all times stated herein,

 7   DEVON TENNYSON shared a close relationship and special bond with his mother TINA TENNYSON

 8   and his brother DOMINIC HAYNES-TENNYSON, and their relationship presupposed deep

 9   attachments, commitments, and distinctively personal aspects of their lives.

10            7.       Defendant COUNTY OF SACRAMENTO (“COUNTY OF SACRAMENTO”) is a

11   “public entity” within the definition of Cal. Gov. Code § 811.2.

12            8.       Defendant SACRAMENTO COUNTY SHERIFF’S DEPARTMENT (“SACRAMENTO

13   COUNTY SHERIFF’S DEPARTMENT”) is a “public entity” within the definition of Cal. Gov. Code §

14   811.2.

15            9.       Defendant SCOTT JONES (“SCOTT JONES”) is, and at all times material herein was, a

16   law enforcement officer and the Sheriff of Defendants COUNTY OF SACRAMENTO and

17   SACRAMENTO COUNTY SHERIFF’S DEPARTMENT, acting within the scope of that employment

18   and under color of state law. SCOTT JONES is sued in his individual capacity.

19            10.      Defendants DOES 1 to 100 (collectively “DOES 1 to 100”) are and/or were agents or

20   employees of COUNTY OF SACRAMENTO, and acted within the scope of that agency or employment

21   and under color of state law. The true and correct names of Does 1 to 100 are not now known and, as a

22   result, they are sued by their fictitious names and true and correct names will be substituted when

23   ascertained.

24                                                       GENERAL ALLEGATIONS

25            11.      At all times relevant herein, all wrongful acts described were performed under color of

26   state law and/or in concert with or on behalf of those acting under the color of state law.
27            12.      On or about March 13, 2018, DOMINIC HAYNES-TENNYON and DEVON

28   TENNYSON occupied a vehicle. DOMINIC HAYNES-TENNYSON operated the vehicle and sat in the
                                              3
30
                                                          COMPLAINT; DEMAND FOR JURY TRIAL
31                  Tennyson, et al. v. City of Ceres, et al., United States District Court, Eastern District of California, Case No. __________
 1   driver’s seat and DEVON TENNYSON sat in the passenger seat.

 2           13.      DOMINIC HAYNES-TENNYSON and DEVON TENNYSON were driving home near

 3   the intersection of Lankershim Way and Cantel Way in North Highlands, California. TINA TENNYSON

 4   was occupying the home during this time.

 5           14.      As DOMINIC HAYNES-TENNYSON was driving down Lankershim Way, officers of

 6   Sacramento County Sheriff’s Department, members of DOES 1 to 100, surrounded his vehicle with guns

 7   pointed at him, causing DOMINIC HAYNES-TENNYSON to stop the vehicle. DOES 1 to 100 ordered

 8   DOMINIC HAYNES-TENNYSON and DEVON TENNYSON to get out of the vehicle and lay down on

 9   the ground without explanation.

10           15.      DOMINIC HAYNES-TENNYSON was handcuffed and received cuts on his wrists from

11   them.

12           16.      DOMINIC HAYNES-TENNYSON was placed inside a police vehicle for hours without

13   any events developing. As he was in the police car, DOES 1 to 100 entered DOMINIC HAYNES-

14   TENNYSON’s home without a warrant.

15           17.      DOMINIC HAYNES-TENNYSON is likewise suffering from anxiety and emotional

16   distress due to guns being pointed at him.

17           18.      As DEVON TENNYSON was lying on the ground, at least one officer among DOES 1 to

18   100 had stepped on DEVON TENNYSON’s back, causing severe pain and injury. DEVON TENNYSON

19   suffers from a disability related to his back. DEVON TENNYSON informed the officers of his disability

20   and the pain they were causing him, but they refused to relent and did not provide him medical treatment.

21   At least one officer among DOES 1 to 100 had also pulled DEVON TENNYSON’s arms back hard,

22   causing further pain and injury. DEVON TENNYSON was also injured in his knees and face.

23           19.      DEVON TENNYSON was then placed inside a police vehicle for hours without any

24   incidences developing. During that time, DOES 1 to 100 entered his home without a warrant. In so doing

25   DOES 1 to 100 damaged numerous items of DEVON TENNYSON’s personal property, including but

26   not limited to his bedroom door, closet doors, bedroom curtains, and bed.
27           20.      DEVON TENNYSON is likewise suffering from anxiety due to guns being pointed at

28   him.
                                                                               4
30
                                                         COMPLAINT; DEMAND FOR JURY TRIAL
31                 Tennyson, et al. v. City of Ceres, et al., United States District Court, Eastern District of California, Case No. __________
 1          21.        TINA TENNYSON was inside the home when DOES 1 to 100 entered the home without

 2   a warrant. DOES 1 to 100 told TINA TENNYSON that they were searching for a suspect.

 3          22.        In so doing, DOES 1 to 100 damaged numerous items of TINA TENNYSON’s personal

 4   property, including but not limited to her screen door and glass table.

 5          23.        DOES 1 to 100 also refused to let TINA TENNYSON use the restroom for roughly three

 6   hours, causing her to soil herself. DOES 1 to 100 also screamed and yelled crude language and insults to

 7   TINA TENNYSON this entire time. DOES 1 to 100 aimed their guns at Ms. Tennyson while they were

 8   in the home.

 9          24.        TINA TENNYSON is likewise suffering from anxiety and emotional distress due to guns

10   being pointed at her.

11          25.        On or about April 1, 2018, near the intersection of Watt Avenue and Don Julio Boulevard,

12   DEVON TENNYSON was driving a vehicle.

13          26.        DEVON TENNYSON was pulled over by two officers, members of DOES 1 to 100,

14   without probable cause. As DEVON TENNYSON was driving, the officers turned on their car lights

15   signaling DEVON TENNYSON to pull over.

16          27.        When the officers approached DEVON TENNYSON’s vehicle, they asked him whether

17   he was on probation or parole. The officers then told DEVON TENNYSON he had to answer their

18   questions in violation of his Fourth and Fifth Amendment rights. The officers asked Mr. Tennyson if he

19   had anything in his vehicle. DEVON TENNYSON invoked his right to remain silent.

20          28.        At that point DEVON TENNYSON was told to step out of the vehicle and that he was

21   being detained. As DEVON TENNYSON was being put in the back of the police vehicle, approximately

22   four to six other police vehicles arrivedwith officers who are members of DOES 1 to 100, as well as a

23   California Highway Patrol vehicle and officer.

24          29.        The officers conducted a search of DEVON TENNYSON’s vehicle without probable

25   cause and found nothing illegal. TINA TENNYSON was then called to pick up the vehicle.

26          30.        During the search the police destroyed DEVON TENNYSON’s speakers and amplifier.
27          31.        On or about April 11, 2018, near the intersection of Channing Drive and Melrose Drive,

28   DEVON TENNYSON was driving a vehicle.
                                                                                5
30
                                                          COMPLAINT; DEMAND FOR JURY TRIAL
31                  Tennyson, et al. v. City of Ceres, et al., United States District Court, Eastern District of California, Case No. __________
 1          32.      DEVON TENNYSON was pulled over by an undercover police officer, a member of

 2   DOES 1 to 100, without probable cause. The officer mentioned that DEVON TENNYSON’s front

 3   license plate was missing, although he approached DEVON TENNYSON from behind his vehicle.

 4          33.      The officer then accused DEVON TENNYSON of speeding in a 30 mile-per-hour zone.

 5   The officer then asked DEVON TENNYSON if he was on probation and/or parole, which he is not.

 6   DEVON TENNYSON was detained once again, and TINA TENNYSON was called to pick up his

 7   vehicle.

 8          34.      On or about May 28, 2018, DEVON TENNYSON and TINA TENNYSON were leaving a

 9   professional building for DEVON TENNYSON’s social services exam. DEVON TENNYSON was

10   operating a vehicle with TINA TENNYSON as a passenger.

11          35.      Members of DOES 1 to 100 passed DEVON TENNYSON and TINA TENNYSON as

12   they were pulling out of the parking lot of the above-referenced professional building. The police turned

13   their vehicle around and began to follow DEVON TENNYSON and TINA TENNYSON.

14          36.      At a stop light, one of the officers drove the police vehicle to the left side of DEVON

15   TENNYSON’s vehicle, with the other officers’ vehicle stopped behind DEVON TENNYSON’s vehicle.

16   The officers prevented DEVON TENNYSON from making a U-turn.

17          37.      When the stoplight turned green, DEVON TENNYSON turned into a Panda Express

18   parking lot near the intersection of Madison Avenue and Roseville Road, with the officers driving past

19   them. The police then made a U-turn and parked in the Jack-N-The-Box parking lot across the street

20   from DEVON TENNYSON and TINA TENNYSON, concealing themselves and monitoring DEVON

21   TENNYSON and TINA TENNYSON.

22          38.      On or about May 31, 2018, near the intersection of Don Julio Boulevard and Elk Grove

23   Boulevard in North Highlands, California, DEVON TENNYSON was driving home from work in his

24   vehicle.

25          39.      As DEVON TENNYSON was driving, an officer member of DOES 1 to 100 pulled him

26   over without probable cause.
27          40.      DEVON TENNYSON was asked if he was on probation or parole, which he is not. The

28   officer gave DEVON TENNYSON an incredulous look when provided this information, and then peered
                                                 6
30
                                                        COMPLAINT; DEMAND FOR JURY TRIAL
31                Tennyson, et al. v. City of Ceres, et al., United States District Court, Eastern District of California, Case No. __________
 1   into DEVON TENNYSON’s vehicle. The officer eventually left.

 2           41.      On or about June 1, 2018, near the intersection of Don Julio Boulevard and Elk Grove

 3   Boulevard in North Highlands, California, DEVON TENNYSON was driving his motorcycle.

 4           42.      Officer members of DOES 1 to 100 followed DEVON TENNYSON all the way to his

 5   home, then subsequently drove off.

 6                         MUNICIPAL & SUPERVISORY LIABILITY ALLEGATIONS

 7           43.      SCOTT JONES, acting as Sheriff, was a final policy-making authority for Defendants

 8   COUNTY OF SACRAMENTO and SACRAMENTO COUNTY SHERIFF’S DEPARTMENT as it

 9   relates to the training, supervision, and discipline of law enforcement officers acting under his command.

10   See Cal. Gov. Code § 38630(a) (“The police department of a city is under the control of the chief of

11   police.”).

12           44.      DOES 1 to 100 are/were policy-making authorities, based on a delegation of authority, for

13   COUNTY OF SACRAMENTO and SACRAMENTO COUNTY SHERIFF’S DEPARTMENT as it

14   relates to the training, supervision, and discipline of law enforcement officers acting under their

15   command.

16           45.      Defendants, acting under color of state law and as policy-making authorities, knew or

17   should have known that subordinate law enforcement officers under their command, including DOES 1

18   to 100, were inadequately trained, supervised, or disciplined resulting from either the lack of proper

19   training, pursuant to policy, or the result of the lack of policy concerning the use of excessive and

20   unreasonable force against persons contacted.

21           46.      Defendants were or should have been on notice of these policies, customs, or practices, or

22   the inadequacy of the policies, customs, or practices, through multiple sources, including multiple past

23   instances of use of excessive and unreasonable force by law enforcement officers under their command:

24                               i)            Multiple jury verdicts against Defendants COUNTY OF SACRAMENTO

25                    and SACRAMENTO COUNTY SHERIFF’S DEPARTMENT, and/or their

26                    subordinates. See, e.g., Jones v. County of Sacramento, U.S. Dist. Ct., E.D. Cal. Case No.
27                    2:09-cv-1025-DAD (jury verdict for excessive force against five sheriff’s

28                    deputies); Antoine v. County of Sacramento U.S. Dist. Ct., E.D. Cal. Case No. 2:06-cv-
                                                           7
30
                                                         COMPLAINT; DEMAND FOR JURY TRIAL
31                 Tennyson, et al. v. City of Ceres, et al., United States District Court, Eastern District of California, Case No. __________
 1            01349-WBS-GGH (jury verdict for excessive force against five sheriff’s deputies); Hunter

 2            v. County of Sacramento, U.S. Dist. Ct., E.D. Cal. Case No. 2:06-cv-00457-GEB-AC

 3            (jury verdict for policy or custom of subjecting inmates to excessive force against the

 4            County of Sacramento); Tubbs v. Sacramento County Jail, U.S. Dist. Ct., E.D. Cal. Case

 5            No. 2:06-cv-00280-LKK-GGH (jury verdict for excessive force and integral participation

 6            against four sheriff’s deputies); Johnson v. Sacramento County, U.S. Dist. Ct., E.D. Cal.

 7            Case No. 2:06-cv-00169-RRB-GGH (jury verdict for excessive force against multiple

 8            sheriff’s deputies).

 9                       ii)           Multiple settlements paid by Defendants COUNTY OF SACRAMENTO

10            and SACRAMENTO COUNTY SHERIFF’S DEPARTMENT to settle

11            litigation. See, e.g., Abbott v. County of Sacramento, U.S. Dist. Ct., E.D. Cal. Case No.

12            2:18-cv-00633-MCE-KJN (settlement of action alleging that a sheriff’s deputy broke the

13            plaintiff’s foot and sprained his wrist during jail booking); Ennis v. County of Sacramento,

14            U.S. Dist. Ct., E.D. Cal. Case No. 2:17-cv-02052-KJM-EFB (settlement of action alleging

15            that a sheriff’s deputy broke the plaintiff’s left wrist during jail booking, after the plaintiff

16            had specifically warned the sheriff’s deputy that her wrist had been previously

17            injured); Aviña-Luna v. County of Sacramento, U.S. Dist. Ct., E.D. Cal. Case No. 2:14-cv-

18            01295-TLN-DAD (settlement of action alleging that a sheriff’s deputy broke the

19            plaintiff’s right arm during jail booking); Salinas v. County of Sacramento, Cal. Super.

20            Ct., County of Sacramento, Case No. 34-2013-00152323 (settlement of action alleging

21            that a sheriff’s deputy broke the plaintiff’s right arm during jail booking); Abdallah v.

22            County of Sacramento, U.S. Dist. Ct., E.D. Cal. Case No. 2:11-cv-00625-MCE-KJN

23            (settlement of action alleging that five sheriff’s deputies beat the plaintiff into

24            unconsciousness during jail booking, causing a lacerated liver, multiple cracked ribs, a

25            broken nose, and facial lacerations); Duran v. County of Sacramento, U.S. Dist. Ct., E.D.

26            Cal. Case No. 2:10-cv-03301-GEB-GGH (settlement of action alleging that a sheriff’s
27            deputy broke the plaintiff’s left arm during jail booking).

28   47.      Defendants were or should have been on notice regarding the need to discontinue, modify,
                                                 8
30
                                                 COMPLAINT; DEMAND FOR JURY TRIAL
31         Tennyson, et al. v. City of Ceres, et al., United States District Court, Eastern District of California, Case No. __________
 1   and/or implement new and different versions of policies, customs, or practices because the inadequacies

 2   were so obvious and likely to result in the violation of persons’ rights.

 3          48.      On information and belief, additional evidence and information related to Defendants’

 4   policies, customs, or practices will be sought and obtained during the course of this litigation. On

 5   information and belief, although access to the existence or absence of internal policies, customs, or

 6   practices prior to discovery is necessarily limited, Defendants have access to and/or knowledge of past

 7   and subsequent events and to statements of internal policies, customs, or practices at issue and, in some

 8   respects, may be in sole possession of evidence and facts needed to support or refute these claims.

 9                                                                FIRST CLAIM

10                                                             Unreasonable Force

11             (Fourth and Fourteenth Amendments to the U.S. Constitution; 42 U.S.C. § 1983)

12          49.      The First Claim is asserted by DOMINIC HAYNES-TENNYSON and DEVON

13   TENNYSON against all Defendants.

14          50.      DOMINIC HAYNES-TENNYSON and DEVON TENNYSON reallege and incorporate

15   each and every allegation above, to the extent relevant, as if fully set forth in this Claim.

16          51.      DOES 1 to 100, acting or purporting to act in the performance of their official duties as

17   law enforcement officers, used excessive and unreasonable force against DOMINIC HAYNES-

18   TENNYSON and DEVON TENNYSON, and/or failed to intercede and/or were integral participants to

19   the use of excessive and unreasonable force against DOMINIC HAYNES-TENNYSON and DEVON

20   TENNYSON, in violation of their rights secured by the Fourth and Fourteenth Amendments of the U.S.

21   Constitution.

22          52.      Defendants, acting under color of state law and as policy-making authorities, knew or

23   should have known that law enforcement officers under their command, including DOES 1 to 100, were

24   inadequately trained, supervised, or disciplined resulting from either the lack of proper training, pursuant

25   to policy, or the result of the lack of policy concerning the use of excessive and unreasonable force

26   against persons contacted, resulting in the violation of DOMINIC HAYNES-TENNYSON and DEVON
27   TENNYSON’s rights secured by the Fourth and Fourteenth Amendments of the U.S. Constitution.

28          53.      Defendants’ actions and inactions were motivated by evil motive or intent, involved
                                                         9
30
                                                        COMPLAINT; DEMAND FOR JURY TRIAL
31                Tennyson, et al. v. City of Ceres, et al., United States District Court, Eastern District of California, Case No. __________
 1   reckless or callous indifference to DOMINIC HAYNES-TENNYSON and DEVON TENNYSON’s

 2   rights secured by the Fourth and Fourteenth Amendments of the U.S. Constitution, or were wantonly or

 3   oppressively done.

 4           54.      As a direct and proximate result of Defendants’ actions and inactions, DOMINIC

 5   HAYNES-TENNYSON and DEVON TENNYSON suffered injuries entitling them to receive

 6   compensatory damages against Defendants, and punitive damages against Defendants.

 7                                                               SECOND CLAIM

 8                                                        False Arrest/Imprisonment

 9             (Fourth and Fourteenth Amendments to the U.S. Constitution; 42 U.S.C. § 1983)

10           55.      The Second Claim is asserted by Plaintiffs against DOES 1 to 100.

11           56.      Plaintiffs reallege and incorporate each and every allegation above, to the extent relevant,

12   as if fully set forth in this Claim.

13           57.      DOES 1 to 100, acting or purporting to act in the performance of their official duties as

14   law enforcement officers, falsely arrested Plaintiffs without a warrant and without probable cause, and/or

15   failed to intercede and/or were integral participants to the false arrest of Plaintiffs, in violation of their

16   rights secured by the Fourth and Fourteenth Amendments of the U.S. Constitution.

17           58.      DOES 1 to 100’s actions and inactions were motivated by evil motive or intent, involved

18   reckless or callous indifference to Plaintiffs’ rights secured by the Fourth and Fourteenth Amendments of

19   the U.S. Constitution, or were wantonly or oppressively done.

20           59.      As a direct and proximate result of DOES 1 to 100’s actions and inactions, Plaintiffs

21   suffered injuries entitling her to receive compensatory and punitive damages against DOES 1 to 100.

22                                                                 THIRD CLAIM

23                                                       Unreasonable Entry/Search

24             (Fourth and Fourteenth Amendments to the U.S. Constitution; 42 U.S.C. § 1983)

25           60.      The Third Claim is asserted by Plaintiffs against Defendants DOE 1 to 100.

26           61.      Plaintiffs reallege and incorporate each and every allegation above, to the extent relevant,
27   as if fully set forth in this Claim.

28           62.      DOES 1 to 100 acting or purporting to act in the performance of their official duties as
                                                         10
30
                                                         COMPLAINT; DEMAND FOR JURY TRIAL
31                 Tennyson, et al. v. City of Ceres, et al., United States District Court, Eastern District of California, Case No. __________
 1   law enforcement officers, entered and/or searched Plaintiffs’ residence, without a warrant and without

 2   justification, and/or failed to intercede and/or were integral participants to the entry and/or search of

 3   Plaintiffs’ residence, in violation of their rights secured by the Fourth and Fourteenth Amendments of the

 4   U.S. Constitution.

 5           63.      DOES 1 to 100’s actions and inactions were motivated by evil motive or intent, involved

 6   reckless or callous indifference to Plaintiffs’ rights secured by the Fourth and Fourteenth Amendments of

 7   the U.S. Constitution, or were wantonly or oppressively done.

 8           64.      As a direct and proximate result of DOES 1 to 100’s actions and inactions, Plaintiffs

 9   suffered injuries entitling them to receive compensatory and punitive damages against DOES 1 to 100.

10                                                               FOURTH CLAIM

11                              Right of Familial Association, Companionship, and Society

12                       (Fourteenth Amendment to the U.S. Constitution; 42 U.S.C. § 1983)

13           65.      The Fourth Claim is asserted by Plaintiffs against DOES 1 to 100.

14           66.      Plaintiffs reallege and incorporate each and every allegation above, to the extent relevant,

15   as if fully set forth in this Claim.

16           67.      DOES 1 to 100, acting or purporting to act in the performance of their official duties as

17   law enforcement officers, used excessive and unreasonable force against DEVON TENNYSON and

18   DOMINIC HAYNES-TENNYSON, or failed to intercede and/or were integral participants to the use of

19   excessive and unreasonable force against DEVON TENNYSON and DOMINIC HAYNES-

20   TENNYSON, in violation of their rights secured by the Fourth and Fourteenth Amendments of the U.S.

21   Constitution, thereby depriving and interfering with Plaintiffs’ constitutionally-protected right of familial

22   association, companionship, and society with their parent/child, in violation of their Fourteenth

23   Amendment rights protected by the U.S. Constitution.

24           68.      DOES 1 to 100’s actions and inactions were motivated by evil motive or intent, involved

25   reckless or callous indifference to Plaintiffs’ rights secured by the Fourteenth Amendment of the U.S.

26   Constitution, or were wantonly or oppressively done.
27           69.      As a direct and proximate result of DOES 1 to 100’s actions and inactions, Plaintiffs

28   suffered injuries entitling them to receive compensatory and punitive damages against DOES 1 to 100.
                                                         11
30
                                                         COMPLAINT; DEMAND FOR JURY TRIAL
31                 Tennyson, et al. v. City of Ceres, et al., United States District Court, Eastern District of California, Case No. __________
 1                                                                  FIFTH CLAIM

 2                                      Right of Association, Companionship, and Society

 3                 (First and Fourteenth Amendments to the U.S. Constitution; 42 U.S.C. § 1983)

 4           70.       The Fifth Claim is asserted by Plaintiffs against DOES 1 to 100.

 5           71.       Plaintiffs reallege and incorporate each and every allegation above, to the extent relevant,

 6   as if fully set forth in this Claim.

 7           72.       DOES 1 to 100, acting or purporting to act in the performance of their official duties as

 8   law enforcement officers, used excessive and unreasonable force against DEVON TENNYSON and

 9   DOMINIC HAYNES-TENNYSON, or failed to intercede and/or were integral participants to the use of

10   excessive and unreasonable force against DEVON TENNYSON and DOMINIC HAYNES-

11   TENNYSON, in violation of his rights secured by the Fourth and Fourteenth Amendments of the U.S.

12   Constitution, thereby depriving and interfering with Plaintiffs’ constitutionally-protected right of

13   association, companionship, and society with their parent/child/ domestic partner/sibling, in violation of

14   their First and Fourteenth Amendment rights protected by the U.S. Constitution.

15           73.       DOES 1 to 100’s actions and inactions were motivated by evil motive or intent, involved

16   reckless or callous indifference to Plaintiffs’ rights secured by the First and Fourteenth Amendments of

17   the U.S. Constitution, or were wantonly or oppressively done.

18           74.       As a direct and proximate result of DOES 1 to 100’s actions and inactions, Plaintiffs’

19   suffered injuries entitling them to receive compensatory and punitive damages against DOES 1 to 100.

20                                                                  SIXTH CLAIM

21                                                               Unreasonable Force

22             (Article I, § 13 of the California Constitution; Cal. Gov. Code §§ 815.2(a), 820(a))

23           75.       The Sixth Claim is asserted by DOMINIC HAYNES-TENNYSON and DEVON

24   TENNYSON against Defendants.

25           76.       Plaintiffs DOMINIC HAYNES-TENNYSON and DEVON TENNYSON reallege and

26   incorporate each and every allegation above, to the extent relevant, as if fully set forth in this Claim.
27           77.       DOES 1 to 100, acting or purporting to act in the performance of their official duties as

28   law enforcement officers, used excessive and unreasonable force against DOMINIC HAYNES-
                                                       12
30
                                                          COMPLAINT; DEMAND FOR JURY TRIAL
31                  Tennyson, et al. v. City of Ceres, et al., United States District Court, Eastern District of California, Case No. __________
 1   TENNYSON and DEVON TENNYSON, and/or aided and abetted the use of excessive and unreasonable

 2   force against DOMINIC HAYNES-TENNYSON and DEVON TENNYSON, in violation of their rights

 3   secured by art. I, § 13 of the California Constitution.

 4           78.      Defendants, acting under color of state law and as policy-making authorities, knew or

 5   should have known that law enforcement officers under their command, including DOES 1 to 100, were

 6   inadequately trained, supervised, or disciplined resulting from either the lack of proper training, pursuant

 7   to policy, or the result of the lack of policy concerning the use of excessive and unreasonable force

 8   against persons contacted, resulting in the violation of DOMINIC HAYNES-TENNYSON and DEVON

 9   TENNYSON’s rights secured by art. I, § 13 of the California Constitution.

10           79.      COUNTY OF SACRAMENTO and SACRAMENTO COUNTY SHERIFF’S

11   DEPARTMENT are indirectly and vicariously liable, through the principles of respondeat superior, for

12   injuries proximately caused by acts or omissions of their employees acting within the scope of their

13   employment, including SCOTT JONES and DOES 1 to 100.

14           80.      SCOTT JONES and DOES 1 to 100’s actions and inactions constituted oppression, fraud,

15   and/or malice resulting in great harm to DOMINIC HAYNES-TENNYSON and DEVON TENNYSON.

16           81.      As a direct and proximate result of Defendants’ actions and inactions, DOMINIC

17   HAYNES-TENNYSON and DEVON TENNYSON suffered injuries entitling it to receive compensatory

18   damages against Defendants, and punitive damages against SCOTT JONES and DOES 1 to 100.

19                                                              SEVENTH CLAIM

20                                                        False Arrest/Imprisonment

21             (Article I, § 13 of the California Constitution; Cal. Gov. Code §§ 815.2(a), 820(a))

22           82.      The Seventh Claim is asserted by Plaintiffs against COUNTY OF SACRAMENTO,

23   SACRAMENTO COUNTY SHERIFF’S DEPARTMENT, and DOES 1 to 100.

24           83.      Plaintiffs realleges and incorporates each and every allegation above, to the extent

25   relevant, as if fully set forth in this Claim.

26           84.      DOES 1 to 100, acting or purporting to act in the performance of their official duties as
27   law enforcement officers, falsely arrested Plaintiffs, without a warrant and without probable cause,

28   and/or aided and abetted the false arrest of Plaintiffs, in violation of their rights secured by art. I, § 13 of
                                                            13
30
                                                         COMPLAINT; DEMAND FOR JURY TRIAL
31                 Tennyson, et al. v. City of Ceres, et al., United States District Court, Eastern District of California, Case No. __________
 1   the California Constitution.

 2           85.      COUNTY OF SACRAMENTO and SACRAMENTO COUNTY SHERIFF’S

 3   DEPARTMENT are indirectly and vicariously liable, through the principles of respondeat superior, for

 4   injuries proximately caused by acts or omissions of their employees acting within the scope of their

 5   employment, including DOES 1 to 100.

 6           86.      DOES 1 to 100 actions and inactions constituted oppression, fraud, and/or malice

 7   resulting in great harm to Plaintiffs.

 8           87.      As a direct and proximate result of DOES 1 to 100’s actions and inactions, Plaintiffs

 9   suffered injuries entitling their to receive compensatory damages against COUNTY OF

10   SACRAMENTO, SACRAMENTO COUNTY SHERIFF’S DEPARTMENT, and DOES 1 to 100, and

11   punitive damages against DOES 1 to 100.

12                                                               EIGHTH CLAIM

13                                                       Unreasonable Entry/Search

14             (Article I, § 13 of the California Constitution; Cal. Gov. Code §§ 815.2(a), 820(a))

15           88.      The Eighth Claim is asserted by Plaintiffs against COUNTY OF SACRAMENTO,

16   SACRAMENTO COUNTY SHERIFF’S DEPARTMENT, and DOES 1 to 100.

17           89.      Plaintiffs reallege and incorporate each and every allegation above, to the extent relevant,

18   as if fully set forth in this Claim.

19           90.      DOES 1 to 100, acting or purporting to act in the performance of their official duties as

20   law enforcement officers, entered and/or searched Plaintiffs’ residence, without a warrant and without

21   justification, and/or aided and abetted the entry and/or search of Plaintiffs’ residence, in violation of their

22   rights secured by art. I, § 13 of the California Constitution.

23           91.      COUNTY OF SACRAMENTO and SACRAMENTO COUNTY SHERIFF’S

24   DEPARTMENT are indirectly and vicariously liable, through the principles of respondeat superior, for

25   injuries proximately caused by acts or omissions of their employees acting within the scope of their

26   employment, including DOES 1 to 100.
27           92.       DOES 1 to 100 actions and inactions constituted oppression, fraud, and/or malice

28   resulting in great harm to Plaintiffs.
                                                                               14
30
                                                         COMPLAINT; DEMAND FOR JURY TRIAL
31                 Tennyson, et al. v. City of Ceres, et al., United States District Court, Eastern District of California, Case No. __________
 1           93.      As a direct and proximate result of DOES 1 to 100’s actions and inactions, Plaintiffs

 2   suffered injuries entitling them to receive compensatory damages against COUNTY OF

 3   SACRAMENTO, SACRAMENTO COUNTY SHERIFF’S DEPARTMENT, and DOES 1 to 100, and

 4   punitive damages against DOES 1 to 100.

 5                                                                 NINTH CLAIM

 6                                               Failure to Discharge Mandatory Duty

 7                                  (Cal. Gov. Code § 815.6; Cal. Code Civ. Proc. § 1060)

 8           94.      The Ninth Claim is asserted by Plaintiffs against COUNTY OF SACRAMENTO and

 9   SACRAMENTO COUNTY SHERIFF’S DEPARTMENT.

10           95.      Plaintiffs realleges and incorporates each and every allegation above, to the extent

11   relevant, as if fully set forth in this Claim.

12           96.      Plaintiffs were each arrested and released and no accusatory pleading was filed charging

13   them with an offense. Thereafter, Defendants COUNTY OF SACRAMENTO and SACRAMENTO

14   COUNTY SHERIFF’S DEPARTMENT failed to discharge mandatory duties imposed by Cal. Pen. Code

15   §§ 849.5 and 851.6, on a continuing and ongoing basis, including: (1) to deem Plaintiffs arrests a

16   detention only; (2) to issue a certificate to Plaintiffs describing their arrests as a detention only; and (3)

17   on information and belief, to delete references to Plaintiffs’ arrests from the arrest records of the

18   Sacramento County Sheriff’s Office and Bureau of Criminal Identification and Investigation of the

19   Department of Justice.

20           97.      As a direct and proximate result of COUNTY OF SACRAMENTO and SACRAMENTO

21   COUNTY SHERIFF’S DEPARTMENT’s actions and inactions, Plaintiffs suffered injuries entitling

22   them to receive compensatory damages and declaratory and injunctive relief against COUNTY OF

23   SACRAMENTO and SACRAMENTO COUNTY SHERIFF’S DEPARTMENT.

24                                                                TENTH CLAIM

25                                                                 Assault/Battery

26                        (Cal. Code Civ. Proc. § 377.30; Cal. Gov. Code §§ 815.2(a), 820(a))
27           98.      The Tenth Claim is asserted by Plaintiffs against COUNTY OF SACRAMENTO,

28   SACRAMENTO COUNTY SHERIFF’S DEPARTMENT, and DOES 1 to 100.
                                       15
30
                                                         COMPLAINT; DEMAND FOR JURY TRIAL
31                 Tennyson, et al. v. City of Ceres, et al., United States District Court, Eastern District of California, Case No. __________
 1           99.       Plaintiffs reallege and incorporate each and every allegation above, to the extent relevant,

 2   as if fully set forth in this Claim.

 3           100.      DOES 1 to 100 intentionally touched DOMINIC HAYNES-TENNYSON and DEVON

 4   TENNYSON without consent, and that touching constituted use of excessive and unreasonable force,

 5   and/or aided and abetted in the intentional touching of DOMINIC HAYNES-TENNYSON and DEVON

 6   TENNYSON. DOES 1 to 100 acted intending to cause a harmful or offensive contact constituting

 7   excessive and unreasonable use of force, and/or aided and abetted in acting to intend to cause a harmful

 8   or offensive contact, of TINA TENNYSON without consent. TINA TENNYSON reasonably believed

 9   she was about to be touched in such a harmful or offensive manner constituting excessive and

10   unreasonable use of force.

11           101.      COUNTY OF SACRAMENTO and SACRAMENTO COUNTY SHERIFF’S

12   DEPARTMENT are indirectly and vicariously liable, through the principles of respondeat superior, for

13   injuries proximately caused by acts or omissions of their employees acting within the scope of their

14   employment, including DOES 1 to 100.

15           102.      DOES 1 to 100’s actions and inactions constituted oppression, fraud, and/or malice

16   resulting in great harm to Plaintiffs.

17           103.      As a direct and proximate result of DOES 1 to 100’s actions and inactions, Plaintiffs

18   suffered injuries entitling it to receive compensatory damages against COUNTY OF SACRAMENTO,

19   SACRAMENTO COUNTY SHERIFF’S DEPARTMENT, and DOES 1 to 100, and punitive damages

20   against DOES 1 to 100.

21                                                             ELEVENTH CLAIM

22                                                                        Trespass

23                         (Cal. Code Civ. Proc. § 377.30; Cal. Gov. Code §§ 815.2(a), 820(a))

24           104.      The Eleventh Claim is asserted by Plaintiffs against COUNTY OF SACRAMENTO,

25   SACRAMENTO COUNTY SHERIFF’S DEPARTMENT, and DOES 1 to 100.

26           105.      Plaintiffs reallege and incorporate each and every allegation above, to the extent relevant,
27   as if fully set forth in this Claim.

28           106.      DOES 1 to 100, acting or purporting to act in the performance of their official duties as
                                                          16
30
                                                          COMPLAINT; DEMAND FOR JURY TRIAL
31                  Tennyson, et al. v. City of Ceres, et al., United States District Court, Eastern District of California, Case No. __________
 1   law enforcement officers, intentionally, recklessly, or negligently entered Plaintiffs’ property, without a

 2   warrant, probable cause, or permission, and/or aided and abetted in the entry of Plaintiffs’ real property.

 3   DOES 1 to 100, acting or purporting to act in the performance of their official duties as law enforcement

 4   officers, intentionally, recklessly, or negligently damaged Plaintiffs’ personal property, without a

 5   warrant, probable cause, or permission, and/or aided and abetted in the entry of Plaintiffs’ personal

 6   property.

 7           107.      COUNTY OF SACRAMENTO and SACRAMENTO COUNTY SHERIFF’S

 8   DEPARTMENT are indirectly and vicariously liable, through the principles of respondeat superior, for

 9   injuries proximately caused by acts or omissions of their employees acting within the scope of their

10   employment, including DOES 1 to 100.

11           108.      DOES 1 to 100’s actions and inactions constituted oppression, fraud, and/or malice

12   resulting in great harm to Plaintiffs.

13           109.      As a direct and proximate result of DOES 1 to 100’s actions and inactions, Plaintiffs

14   suffered injuries entitling them to receive compensatory damages against COUNTY OF

15   SACRAMENTO, SACRAMENTO COUNTY SHERIFF’S DEPARTMENT, and DOES 1 to 100, and

16   punitive damages against DOES 1 to 100.

17                                                              TWELFTH CLAIM

18                                            Intentional Infliction of Emotional Distress

19                                                  (Cal. Gov. Code §§ 815.2(a), 820(a))

20           110.      The Twelfth Claim is asserted by Plaintiffs against COUNTY OF SACRAMENTO,

21   SACRAMENTO COUNTY SHERIFF’S DEPARTMENT, SCOTT JONES, and DOES 1 to 100.

22           111.      Plaintiffs realleges and incorporates each and every allegation above, to the extent

23   relevant, as if fully set forth in this Claim.

24           112.      SCOTT JONES and DOES 1 to 100, acting or purporting to act in the performance of

25   their official duties as law enforcement officers, engaged in outrageous conduct, as described, and, as a

26   result of that outrageous conduct, Plaintiffs did suffer severe emotional distress.
27           113.      COUNTY OF SACRAMENTO and SACRAMENTO COUNTY SHERIFF’S

28   DEPARTMENT are indirectly and vicariously liable, through the principles of respondeat superior, for
                                                    17
30
                                                          COMPLAINT; DEMAND FOR JURY TRIAL
31                  Tennyson, et al. v. City of Ceres, et al., United States District Court, Eastern District of California, Case No. __________
 1   injuries proximately caused by acts or omissions of their employees acting within the scope of their

 2   employment, including SCOTT JONES and DOES 1 to 100.

 3           114.      SCOTT JONES and DOES 1 to 100’s actions and inactions constituted oppression, fraud,

 4   and/or malice resulting in great harm to Plaintiffs.

 5           115.      As a direct and proximate result of SCOTT JONES and DOES 1 to 100’s actions and

 6   inactions, Plaintiffs suffered injuries entitling her to receive compensatory damages against COUNTY

 7   OF SACRAMENTO, SACRAMENTO COUNTY SHERIFF’S DEPARTMENT, SCOTT JONES, and

 8   DOES 1 to 100, and punitive damages against SCOTT JONES and DOES 1 to 100.

 9                                                           THIRTEENTH CLAIM

10                                                                      Negligence

11                         (Cal. Code Civ. Proc. § 377.30; Cal. Gov. Code §§ 815.2(a), 820(a))

12           116.      The Thirteenth Claim is asserted by Plaintiffs against COUNTY OF SACRAMENTO,

13   SACRAMENTO COUNTY SHERIFF’S DEPARTMENT, SCOTT JONES, and DOES 1 to 100.

14           117.      Plaintiffs reallege and incorporate each and every allegation above, to the extent relevant,

15   as if fully set forth in this Claim.

16           118.      DOES 1 to 100 owed Plaintiffs a duty of care and breached that duty by (i) using

17   excessive and unreasonable force against Plaintiffs, employing improper tactical conduct, and making

18   improper decisions preceding the use of excessive and unreasonable force, and/or aiding and abetting in

19   the use of excessive and unreasonable force; (ii) falsely arresting Plaintiffs, and/or aiding and abetting in

20   the false arrest of Plaintiffs; and (iii) conducting unlawful entries and searches on Plaintiffs’ property,

21   and/or aiding and abetting in unlawful entry and search of Plaintiffs’ property.

22           119.      SCOTT JONES and DOES 1 to 100 Plaintiffs a duty of care and breached that duty by

23   hiring, retaining, and failing to adequately train and supervise DOES 1 to 100, who were incompetent or

24   unfit, and where SCOTT JONES and DOES 1 to 100 knew or should have known that hiring, retaining,

25   and failing to adequately train and DOES 1 to 100 created a particular risk or hazard that caused

26   Plaintiffs’ injuries.
27           120.      COUNTY OF SACRAMENTO and SACRAMENTO COUNTY SHERIFF’S

28   DEPARTMENT are indirectly and vicariously liable, through the principles of respondeat superior, for
                                                    18
30
                                                          COMPLAINT; DEMAND FOR JURY TRIAL
31                  Tennyson, et al. v. City of Ceres, et al., United States District Court, Eastern District of California, Case No. __________
 1   injuries proximately caused by acts or omissions of their employees acting within the scope of their

 2   employment, including SCOTT JONES and DOES 1 to 100.

 3           121.      SCOTT JONES and DOES 1 to 100’s actions and inactions constituted oppression, fraud,

 4   and/or malice resulting in great harm to Plaintiffs.

 5           122.      As a direct and proximate result of SCOTT JONES and DOES 1 to 100’s actions and

 6   inactions, Plaintiffs suffered injuries entitling them to receive compensatory damages COUNTY OF

 7   SACRAMENTO, SACRAMENTO COUNTY SHERIFF’S DEPARTMENT, SCOTT JONES, and

 8   DOES 1 to 100, and punitive damages against SCOTT JONES and DOES 1 to 100.

 9                                                           FOURTEENTH CLAIM

10                                                  Delay/Denial of Medical Treatment

11                        (Fourteenth Amendment of the U.S. Constitution; 42 U.S.C. § 1983)

12           123.      The Fourteenth Claim is asserted by DEVON TENNYSON against DOES 1 to 100.

13           124.      DEVON TENNYSON realleges and incorporates each and every allegation above, to the

14   extent relevant, as if fully set forth in this Claim.

15           125.      On information and belief, DOES 1 to 100 made an intentional decision to delay DEVON

16   TENNYSON’s ability to obtain medical treatment for his back injuries and did not take reasonable

17   available measures to abate that risk, putting DEVON TENNYSON at substantial risk of suffering

18   serious harm and causing harm, in violation of his rights protected by the Fourteenth Amendment of the

19   U.S. Constitution.

20           126.      DOES 1 to 100’s actions and inactions were motivated by evil motive or intent, involved

21   reckless or callous indifference DEVON TENNYSON’s rights protected by the Fourteenth Amendment

22   of the U.S. Constitution, or were wantonly or oppressively done.

23           127.      As a direct and proximate result of DOES 1 to 100’s actions and inactions, DEVON

24   TENNYSON suffered injuries entitling him to receive compensatory and punitive damages against

25   DOES 1 to 100.

26           ///
27           ///

28           ///
                                                                                19
30
                                                          COMPLAINT; DEMAND FOR JURY TRIAL
31                  Tennyson, et al. v. City of Ceres, et al., United States District Court, Eastern District of California, Case No. __________
 1                                                             FIFTEENTH CLAIM

 2                                                     Americans with Disabilities Act

 3                                                          (42 U.S.C. § 12101, et seq.)

 4           128.      The Fifteenth Claim is asserted by DEVON TENNYSON against SACRAMENTO

 5   COUNTY SHERIFF’S DEPARTMENT.

 6           129.      DEVON TENNYSON realleges and incorporate each and every allegation above, to the

 7   extent relevant, as if fully set forth in this Claim.

 8           130.      SACRAMENTO COUNTY SHERIFF’S DEPARTMENT is a “public entities” within the

 9   meaning of 42 U.S.C. § 12131(1)(A) and 28 C.F.R. § 35.104. DEVON TENNYSON, at all times

10   material herein, had a disability within the meaning of 42 U.S.C. § 12102(1) and 28 C.F.R. § 35.104, and

11   was a “qualified individual[s] with a disability” within the meaning of 42 U.S.C. § 12131(2) and 28

12   C.F.R. § 35.104, because he met the essential eligibility requirements for the receipt of services or the

13   participation in programs or activities provided by SACRAMENTO COUNTY SHERIFF’S

14   DEPARTMENT, other than the fact that he required reasonable modifications to rules, policies, or

15   practices, the removal of barriers, or the provision of auxiliary aids and services.

16           131.      DOES 1 to 100, acting or purporting to act in the performance of their official duties as

17   law enforcement officers, failed to reasonably accommodate DEVON TENNYSON’s disabilities and

18   personally utilized, failed to intercede and prevent, and/or were integral participants to excessive and

19   unreasonable force against them, in violation of their rights secured by the Americans with Disabilities

20   Act (“ADA”), 42 U.S.C. § 12101, et seq.

21           132.      DOES 1 to 100’s actions and inactions were motivated by evil motive or intent, involved

22   reckless or callous indifference to DEVON TENNYSON’s constitutional and statutory rights, or were

23   wantonly or oppressively done.

24           133.      As a direct and proximate result of DOES 1 to 100’s actions and inactions, DEVON

25   TENNYSON suffered injuries entitling them to receive compensatory and punitive damages against

26   SACRAMENTO COUNTY SHERIFF’S DEPARTMENT.
27           ///

28           ///
                                                                                20
30
                                                          COMPLAINT; DEMAND FOR JURY TRIAL
31                  Tennyson, et al. v. City of Ceres, et al., United States District Court, Eastern District of California, Case No. __________
 1                                                             SIXTEENTH CLAIM

 2                                                                Rehabilitation Act

 3                                                           (29 U.S.C. § 794, et seq.)

 4           134.      The Sixteenth Claim is asserted by DEVON TENNYSON against SACRAMENTO

 5   COUNTY SHERIFF’S DEPARTMENT.

 6           135.      DEVON TENNYSON realleges and incorporate each and every allegation above, to the

 7   extent relevant, as if fully set forth in this Claim.

 8           136.      SACRAMENTO COUNTY SHERIFF’S DEPARTMENT is a “public entity” within the

 9   meaning of 42 U.S.C. § 12131(1)(A) and 28 C.F.R. § 35.104. SACRAMENTO COUNTY SHERIFF’S

10   DEPARTMENT receives federal financial assistance. DEVON TENNYSON, at all times material

11   herein, had a disability within the meaning of 42 U.S.C. § 12102(1) and 28 C.F.R. § 35.104, and was a

12   “qualified individual[s] with a disability” within the meaning of 42 U.S.C. § 12131(2) and 28 C.F.R. §

13   35.104, because he met the essential eligibility requirements for the receipt of services or the

14   participation in programs or activities provided by SACRAMENTO COUNTY SHERIFF’S

15   DEPARTMENT, other than the fact that each of them required reasonable modifications to rules,

16   policies, or practices, the removal of barriers, or the provision of auxiliary aids and services.

17           137.      DOES 1 to 100, acting or purporting to act in the performance of their official duties as

18   law enforcement officers, failed to reasonably accommodate DEVON TENNYSON’s disabilities and

19   personally utilized, failed to intercede and prevent, and/or were integral participants to excessive and

20   unreasonable force against them, in violation of their rights secured by the Rehabilitation Act, 29 U.S.C.

21   § 794, et seq.

22           138.      DOES 1 to 100’s actions and inactions were motivated by evil motive or intent, involved

23   reckless or callous indifference to DEVON TENNYSON’s constitutional and statutory rights, or were

24   wantonly or oppressively done.

25           139.      As a direct and proximate result of DOES 1 to 100’s actions and inactions, DEVON

26   TENNYSON suffered injuries entitling them to receive compensatory and punitive damages against
27   SACRAMENTO COUNTY SHERIFF’S DEPARTMENT.

28           ///
                                                                                21
30
                                                          COMPLAINT; DEMAND FOR JURY TRIAL
31                  Tennyson, et al. v. City of Ceres, et al., United States District Court, Eastern District of California, Case No. __________
 1                                                          SEVENTEENTH CLAIM

 2                                                                        Bane Act

 3       (Cal. Civ. Code § 52.1(b); Cal. Code Civ. Proc. § 377.30; Cal. Gov. Code §§ 815.2(a), 820(a))

 4           140.      The Seventeenth Claim is asserted by Plaintiffs against Defendants.

 5           141.      Plaintiffs reallege and incorporate each and every allegation above, to the extent relevant,

 6   as if fully set forth in this Claim.

 7                                                                Unreasonable Force

 8           142.      DOES 1 to 100, acting or purporting to act in the performance of their official duties as

 9   law enforcement officers, intentionally and/or with reckless or deliberate indifference, used excessive

10   and unreasonable force against DOMINIC HAYNES-TENNYSON and DEVON TENNYSON, or failed

11   to intercede in, were integral participants to, and/or aided and abetted the use of excessive and

12   unreasonable force against DOMINIC HAYNES-TENNYSON and DEVON TENNYSON, in violation

13   of their rights secured by the Fourth and Fourteenth Amendments of the U.S. Constitution and art. I, § 13

14   of the California Constitution.

15           143.      Defendants, acting under color of state law and as policy-making authorities, intentionally

16   and/or with reckless or deliberate indifference, knew or should have known that law enforcement officers

17   under their command, including DOES 1 to 100, were inadequately trained, supervised, or disciplined

18   resulting from either the lack of proper training, pursuant to policy, or the result of the lack of policy

19   concerning the use of excessive and unreasonable force against persons contacted, resulting in the

20   violation of DOMINIC HAYNES-TENNYSON and DEVON TENNYSON’s rights secured by the

21   Fourth and Fourteenth Amendments of the U.S. Constitution and art. I, § 13 of the California

22   Constitution.

23           144.      COUNTY OF SACRAMENTO and SACRAMENTO COUNTY SHERIFF’S

24   DEPARTMENT are indirectly and vicariously liable, through the principles of respondeat superior, for

25   injuries proximately caused by acts or omissions of their employees acting within the scope of their

26   employment, including SCOTT JONES and DOES 1 to 100.
27           145.      SCOTT JONES and DOES 1 to 100’s actions and inactions constituted oppression, fraud,

28   and/or malice resulting in great harm to DOMINIC HAYNES-TENNYSON and DEVON TENNYSON.
                                                      22
30
                                                          COMPLAINT; DEMAND FOR JURY TRIAL
31                  Tennyson, et al. v. City of Ceres, et al., United States District Court, Eastern District of California, Case No. __________
 1          146.      As a direct and proximate result of Defendants’ actions and inactions, DOMINIC

 2   HAYNES-TENNYSON and DEVON TENNYSON suffered injuries entitling them to receive

 3   compensatory damages and statutory penalties against Defendants, and punitive damages against SCOTT

 4   JONES and DOES 1 to 100.

 5                                                         False Arrest/Imprisonment

 6          147.      DOES 1 to 100, acting or purporting to act in the performance of their official duties as

 7   law enforcement officers, intentionally and/or with reckless or deliberate indifference, falsely arrested

 8   Plaintiffs, without a warrant and without probable cause, or failed to intercede, were integral participants,

 9   and/or aided and abetted the false arrest of Plaintiffs, in violation of her rights secured by the Fourth and

10   Fourteenth Amendments of the U.S. Constitution and art. I, § 13 of the California Constitution.

11          148.      COUNTY OF SACRAMENTO and SACRAMENTO COUNTY SHERIFF’S

12   DEPARTMENT are indirectly and vicariously liable, through the principles of respondeat superior, for

13   injuries proximately caused by acts or omissions of their employees acting within the scope of their

14   employment, including DOES 1 to 100.

15          149.      DOES 1 to 100’s actions and inactions constituted oppression, fraud, and/or malice

16   resulting in great harm to Plaintiffs.

17          150.      As a direct and proximate result of DOES 1 to 100’s actions and inactions, Plaintiffs

18   suffered injuries entitling them to receive compensatory damages and statutory penalties against

19   Defendants, and punitive damages against DOES 1 to 100.

20                                                         Unreasonable Entry/Search

21          151.      DOES 1 to 100, acting or purporting to act in the performance of their official duties as

22   law enforcement officers, intentionally and/or with reckless or deliberate indifference, entered and/or

23   searched Plaintiffs’ residence, without a warrant and without justification, or failed to intercede, were

24   integral participants, and/or aided and abetted the entry and/or search of Plaintiffs’ residence, in violation

25   of their rights secured by the Fourth and Fourteenth Amendments of the U.S. Constitution and art. I, § 13

26   of the California Constitution.
27          152.      COUNTY OF SACRAMENTO and SACRAMENTO COUNTY SHERIFF’S

28   DEPARTMENT are indirectly and vicariously liable, through the principles of respondeat superior, for
                                                    23
30
                                                         COMPLAINT; DEMAND FOR JURY TRIAL
31                 Tennyson, et al. v. City of Ceres, et al., United States District Court, Eastern District of California, Case No. __________
 1   injuries proximately caused by acts or omissions of their employees acting within the scope of their

 2   employment, including DOES 1 to 100.

 3          153.      DOES 1 to 100 actions and inactions constituted oppression, fraud, and/or malice

 4   resulting in great harm to Plaintiffs.

 5          154.      As a direct and proximate result of DOES 1 to 100’s actions and inactions, Plaintiffs

 6   suffered injuries entitling them to receive compensatory damages and statutory penalties against

 7   COUNTY OF SACRAMENTO, SACRAMENTO COUNTY SHERIFF’S DEPARTMENT, and DOES

 8   1 to 100, and punitive damages against DOES 1 to 100.

 9                                Right of Familial Association, Companionship, and Society

10          155.      DOES 1 to 100 acting or purporting to act in the performance of their official duties as

11   law enforcement officers, used excessive and unreasonable force against DOMINIC HAYNES-

12   TENNYSON and DEVON TENNYSON, or failed to intercede and/or were integral participants to the

13   use of excessive and unreasonable force against DOMINIC HAYNES-TENNYSON and DEVON

14   TENNYSON, in violation of their rights secured by the Fourth and Fourteenth Amendments of the U.S.

15   Constitution and art. I, § 13 of the California Constitution, recklessly or with deliberate indifference

16   interfering with Plaintiffs’ constitutionally-protected right of familial association, companionship, and

17   society with their parent/child, in violation of their Fourteenth Amendment rights protected by the U.S.

18   Constitution and art. I, § 7(a) of the California Constitution.

19          156.      COUNTY OF SACRAMENTO and SACRAMENTO COUNTY SHERIFF’S

20   DEPARTMENT are indirectly and vicariously liable, through the principles of respondeat superior, for

21   injuries proximately caused by acts or omissions of their employees acting within the scope of their

22   employment, including DOES 1 to 100.

23          157.      DOES 1 to 100’s actions and inactions constituted oppression, fraud, and/or malice

24   resulting in great harm to Plaintiffs.

25          158.      As a direct and proximate result of DOES 1 to 100’s actions and inactions, Plaintiffs

26   suffered injuries entitling them to receive compensatory damages and statutory penalties against
27   COUNTY OF SACRAMENTO, SACRAMENTO COUNTY SHERIFF’S DEPARTMENT, and DOES

28   1 to 100, and punitive damages against DOES 1 to 100.
                                                       24
30
                                                         COMPLAINT; DEMAND FOR JURY TRIAL
31                 Tennyson, et al. v. City of Ceres, et al., United States District Court, Eastern District of California, Case No. __________
 1                                       Right of Association, Companionship, and Society

 2          159.      DOES 1 to 100, acting or purporting to act in the performance of their official duties as

 3   law enforcement officers, used excessive and unreasonable force against DOMINIC HAYNES-

 4   TENNYSON and DEVON TENNYSON, or failed to intercede in, were integral participants to, and/or

 5   aided and abetted the use of excessive and unreasonable force against DOMINIC HAYNES-

 6   TENNYSON and DEVON TENNYSON, in violation of their rights secured by the Fourth and

 7   Fourteenth Amendments of the U.S. Constitution and art. I, § 13 of the California Constitution,

 8   recklessly or with deliberate indifference interfering with Plaintiffs’ constitutionally-protected right of

 9   association, companionship, and society with their parent/child/domestic partner/sibling, in violation of

10   their First and Fourteenth Amendment rights protected by the U.S. Constitution and art. I, §§ 1 and 7(a)

11   of the California Constitution.

12          160.      COUNTY OF SACRAMENTO and SACRAMENTO COUNTY SHERIFF’S

13   DEPARTMENT are indirectly and vicariously liable, through the principles of respondeat superior, for

14   injuries proximately caused by acts or omissions of their employees acting within the scope of their

15   employment, including DOES 1 to 100.

16          161.      DOES 1 to 100’s actions and inactions constituted oppression, fraud, and/or malice

17   resulting in great harm to Plaintiffs.

18          162.      As a direct and proximate result of DOES 1 to 100’s actions and inactions, Plaintiffs

19   suffered injuries entitling them to receive compensatory damages and statutory penalties against

20   COUNTY OF SACRAMENTO, SACRAMENTO COUNTY SHERIFF’S DEPARTMENT, and DOES

21   1 to 100, and punitive damages against DOES 1 to 100.

22                                                   Delay/Denial of Medical Treatment

23          163.      On information and belief, DOES 1 to 100 made an intentional decision to delay DEVON

24   TENNYSON’s ability to obtain medical treatment for his back injuries and did not take reasonable

25   available measures to abate that risk, putting DEVON TENNYSON at substantial risk of suffering

26   serious harm and causing harm, in violation of his rights protected by the Fourteenth Amendment of the
27   U.S. Constitution.

28          164.      DOES 1 to 100’s actions and inactions were motivated by evil motive or intent, involved
                                                         25
30
                                                         COMPLAINT; DEMAND FOR JURY TRIAL
31                 Tennyson, et al. v. City of Ceres, et al., United States District Court, Eastern District of California, Case No. __________
 1   reckless or callous indifference DEVON TENNYSON’s rights protected by the Fourteenth Amendment

 2   of the U.S. Constitution, or were wantonly or oppressively done.

 3          165.      As a direct and proximate result of DOES 1 to 100’s actions and inactions, DEVON

 4   TENNYSON suffered injuries entitling him to receive compensatory and punitive damages against

 5   DOES 1 to 100.

 6                                                     Americans with Disabilities Act

 7          166.      SACRAMENTO COUNTY SHERIFF’S DEPARTMENT is a “public entities” within the

 8   meaning of 42 U.S.C. § 12131(1)(A) and 28 C.F.R. § 35.104. DEVON TENNYSON, at all times

 9   material herein, had a disability within the meaning of 42 U.S.C. § 12102(1) and 28 C.F.R. § 35.104, and

10   was a “qualified individual[s] with a disability” within the meaning of 42 U.S.C. § 12131(2) and 28

11   C.F.R. § 35.104, because he met the essential eligibility requirements for the receipt of services or the

12   participation in programs or activities provided by SACRAMENTO COUNTY SHERIFF’S

13   DEPARTMENT, other than the fact that he required reasonable modifications to rules, policies, or

14   practices, the removal of barriers, or the provision of auxiliary aids and services.

15          167.      DOES 1 to 100, acting or purporting to act in the performance of their official duties as

16   law enforcement officers, failed to reasonably accommodate DEVON TENNYSON’s disabilities and

17   personally utilized, failed to intercede and prevent, and/or were integral participants to excessive and

18   unreasonable force against them, in violation of their rights secured by the Americans with Disabilities

19   Act (“ADA”), 42 U.S.C. § 12101, et seq.

20          168.      DOES 1 to 100’s actions and inactions were motivated by evil motive or intent, involved

21   reckless or callous indifference to DEVON TENNYSON’s constitutional and statutory rights, or were

22   wantonly or oppressively done.

23          169.      As a direct and proximate result of DOES 1 to 100’s actions and inactions, DEVON

24   TENNYSON suffered injuries entitling them to receive compensatory and punitive damages against

25   SACRAMENTO COUNTY SHERIFF’S DEPARTMENT.

26                                                                Rehabilitation Act
27          170.      SACRAMENTO COUNTY SHERIFF’S DEPARTMENT is a “public entity” within the

28   meaning of 42 U.S.C. § 12131(1)(A) and 28 C.F.R. § 35.104. SACRAMENTO COUNTY SHERIFF’S
                                                      26
30
                                                         COMPLAINT; DEMAND FOR JURY TRIAL
31                 Tennyson, et al. v. City of Ceres, et al., United States District Court, Eastern District of California, Case No. __________
 1   DEPARTMENT receives federal financial assistance. DEVON TENNYSON, at all times material

 2   herein, had a disability within the meaning of 42 U.S.C. § 12102(1) and 28 C.F.R. § 35.104, and was a

 3   “qualified individual[s] with a disability” within the meaning of 42 U.S.C. § 12131(2) and 28 C.F.R. §

 4   35.104, because he met the essential eligibility requirements for the receipt of services or the

 5   participation in programs or activities provided by SACRAMENTO COUNTY SHERIFF’S

 6   DEPARTMENT, other than the fact that each of them required reasonable modifications to rules,

 7   policies, or practices, the removal of barriers, or the provision of auxiliary aids and services.

 8           171.      DOES 1 to 100, acting or purporting to act in the performance of their official duties as

 9   law enforcement officers, failed to reasonably accommodate DEVON TENNYSON’s disabilities and

10   personally utilized, failed to intercede and prevent, and/or were integral participants to excessive and

11   unreasonable force against them, in violation of their rights secured by the Rehabilitation Act, 29 U.S.C.

12   § 794, et seq.

13           172.      DOES 1 to 100’s actions and inactions were motivated by evil motive or intent, involved

14   reckless or callous indifference to DEVON TENNYSON’s constitutional and statutory rights, or were

15   wantonly or oppressively done.

16           173.      As a direct and proximate result of DOES 1 to 100’s actions and inactions, DEVON

17   TENNYSON suffered injuries entitling them to receive compensatory and punitive damages against

18   SACRAMENTO COUNTY SHERIFF’S DEPARTMENT.

19           WHEREFORE, Plaintiffs pray for relief as hereunder appears:

20                                                           PRAYER FOR RELIEF

21           WHEREFORE, Plaintiffs seek Judgment as follows:

22           1.        For an award of compensatory, general, and special damages against Defendants

23   according to proof at trial;

24           2.        For an award of exemplary/punitive damages against SCOTT JONES and DOES 1 to 100,

25   in an amount sufficient to deter and to make an example of them, because their actions and/or inactions,

26   as alleged, were motivated by evil motive or intent, involved reckless or callous indifference to
27   constitutionally-protected rights, or were wantonly or oppressively done, and/or constituted oppression

28   and/or malice resulting in great harm;
                                                                                27
30
                                                          COMPLAINT; DEMAND FOR JURY TRIAL
31                  Tennyson, et al. v. City of Ceres, et al., United States District Court, Eastern District of California, Case No. __________
